This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MONTY GALLEGOS,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 32,382

 5 MICHELLE LUCERO,

 6          Defendant-Appellant,

 7 and

 8 NEVADA GENERAL INSURANCE CO.,

 9          Defendant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Clay Campbell, District Judge


12 The Vargas Law Firm LLC
13 Ray M. Vargas II
14 Albuquerque, NM

15 Law Office of Geoffrey R. Romero
16 Geoffrey R. Romero
17 Albuquerque, NM

18 for Appellee
 1 Law Office of Rachel M. Reinsvold
 2 Rachel M. Reinsvold
 3 Albuquerque, NM

 4   for Appellant
 5   Rugge & Associates, PC
 6   Dale Rugge
 7   Albuquerque, NM

 8 for Defendant


 9                            MEMORANDUM OPINION

10 SUTIN, Judge.

11        Summary affirmance was proposed for the reasons stated in the notice of

12 proposed summary disposition. No memorandum opposing summary affirmance has

13 been filed and the time for doing so has expired.

14        AFFIRMED.

15        IT IS SO ORDERED.


16                                        __________________________________
17                                        JONATHAN B. SUTIN, Judge

18 WE CONCUR:


19 __________________________________
20 MICHAEL D. BUSTAMANTE, Judge


                                            2
1 __________________________________
2 LINDA M. VANZI, Judge




                                  3